Opinion by
Rhodes, P. J.,
Wife-plaintiff brought an action in assumpsit against husband-defendant claiming arrearages due under a separation agreement accumulated before and after an order of support by the Court of Quarter Sessions of Cambria County. An answer was filed by defendant to the complaint setting forth new matter to which plaintiff filed a reply. Thereupon defendant filed a motion for judgment on the pleadings which motion was denied. A reargument was granted and the court below filed a written opinion and an order overruling defendant’s motion. It is from this order that defendant has appealed. This order is interlocutory as there is no applicable statute authorizing an appeal, although the refusal of a plaintiff’s motion for judgment on the pleadings is appealable. McGee v. Singley, 382 Pa. 18, 20, 114 A. 2d 141; Epstein v. Kramer, 374 Pa. 112, 96 A. 2d 912. In Redding v. Stage, 188 Pa. Superior Ct. 195, 146 A. 2d 333, we quashed a similar appeal.
While there was no motion to quash filed in the instant case, nevertheless we will not assume jurisdiction of such an interlocutory order. Moreover, it appears from the record after argument that there is no merit to defendant’s appeal.
The appeal is quashed.